

113 S1773 IS: Andrew Prior Act
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1773IN THE SENATE OF THE UNITED STATESNovember 21, 2013Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Truth in Lending Act to provide for the
		  discharge of student loan obligations upon the death or disability of the
		  student borrower, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Andrew Prior
			 Act or Andrew's
			 Law.2.Discharge of
			 private student loansSection
			 128(e) of the Truth in Lending Act (15 U.S.C. 1638(e)) is amended by adding at
			 the end the following:(12)Discharge of
				private educational loans in the event of the death of the borrower(A)DefinitionsAs
				used in this paragraph—(i)the term
				cosigner—(I)means any
				individual who is liable for the obligation of another without compensation,
				regardless of how designated in the contract or instrument relating to the
				obligation;(II)includes any
				person whose signature is requested as a condition to grant credit or to
				forbear on collection; and(III)does not
				include a spouse of an individual referred to in subclause (I) whose signature
				is needed to perfect the security interest in the loan;(ii)the term
				private educational lender has the same meaning as in section
				140;(iii)the term
				private education loan has the same meaning as in section 140;
				and(iv)the term
				totally and permanently disabled means—(I)with respect to a
				person other than a veteran, that the person is unable to engage in any
				substantial gainful activity because of a medically determinable physical or
				mental impairment that—(aa)can be expected
				to result in death;(bb)has lasted for a
				continuous period of not less than 60 months; or(cc)can be expected
				to last for a continuous period of not less than 60 months; and(II)in the case of a
				veteran (as that term is defined in section 101 of title 38, United States
				Code), a determination from the Secretary of Veterans Affairs that—(aa)such person has
				a service-connected disability or service-connected disabilities that are 100
				percent disabling; or(bb)such person is
				totally disabled, based on an Individual Unemployability determination by the
				Secretary of Veterans Affairs.(B)Private
				educational loans dischargedIn the event of the death of a
				borrower of a private educational loan, or if the borrower of a private
				educational loan is totally and permanently disabled, neither the estate of the
				borrower nor any cosigner of such private educational loan shall be obligated
				to repay the outstanding principal or interest on the loan.(C)LimitationsThe
				Bureau—(i)shall develop
				such safeguards as may be necessary and appropriate to prevent fraud and abuse
				in the discharge of liability under this subsection; and(ii)notwithstanding
				any other provision of this subsection, may promulgate regulations to reinstate
				the obligation of loans discharged under this subsection in any case in which
				the Director determines necessary to protect the public
				interest..3.RegulationsThe Director of the Bureau of Consumer
			 Financial Protection may issue such regulations as may be necessary and
			 appropriate to carry out this Act.